Case 6:16-cv-00086-RWS-JDL Document 103 Filed 10/02/18 Page 1 of 2 PageID #: 3912



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

   REALTIME DATA LLC,
                 Plaintiff,
          v.
  HEWLETT PACKARD ENTERPRISE CO., and                    C.A. No. 6:16-CV-00086-RWS-JDL
  HP ENTERPRISE SERVICES, LLC,

                 Defendants.

                                                 ORDER

          On this day, Plaintiff Realtime Data LLC (“Plaintiff”) and Defendant Hewlett

  Packard Enterprise Company, and HP Enterprise Services, LLC (“Defendants”) announced to

  the Court that they have resolved Plaintiff’s claims for relief against Defendants asserted in

  this case and Defendants’ claims, defenses and/or counterclaims for relief (if any) against

  Plaintiff asserted in this case.   Plaintiff and Defendants have therefore requested that the

  Court dismiss Plaintiff’s claims for relief against Defendants with prejudice and

  Defendants’ claims, defenses and/or counterclaims for relief (if any) against Plaintiff without

  prejudice, and with all attorneys’ fees, costs and expenses taxed against the party incurring

  same.    The Court, having considered this request, is of the opinion that their request for

  dismissal should be granted. It is therefore

           ORDERED that Plaintiff’s claims for relief against Defendants are DISMISSED

  WITH PREJUDICE and Defendants’ claims, defenses and/or counterclaims for relief

  (if any) against Plaintiff are DISMISSED WITHOUT PREJUDICE.                IT IS FURTHER

  ORDERED that all attorneys’ fees, costs of court and expenses shall be borne by each party

  incurring the same.
          The Clerk of the Court is directed to close this case.
Case 6:16-cv-00086-RWS-JDL Document 103 Filed 10/02/18 Page 2 of 2 PageID #: 3913




      SIGNED this 2nd day of October, 2018.



                                              ____________________________________
                                              ROBERT W. SCHROEDER III
                                              UNITED STATES DISTRICT JUDGE
